DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
An interview is conducted regarding restriction for claims 1-7 being not read on elected species and amendments to overcome 112 rejections. However applicant’s representative asked for an office action.

Election/Restrictions
Applicant’s election without traverse of Species I (Fig.6) (claims 1-7, 12-16) in the reply filed on 02/04/2021 is acknowledged. However claims 1-7 do not read on elected species of Fig. 6 as the shielding patterns of claim 1 are not shown in Fig. 6 and therefore claims 1-7 are also withdrawn from consideration. Regarding applicant’s arguments to include claim 1 about shielding patterns to interpret as a generic concept is not also found persuasive. Applicant’s specification para [0220] clearly described shielding patterns for Fig. 17-18 display device. Therefore the claim has been interpreted in light of specification instead of generic concept.

Claims 1-11, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/04/21.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: display related elements like pixels. The preamble of claim 12 describes about a display device however in the body of the claim there is no mention about any display specific elements like “pixels” or “light emitting layers” etc. 

Claims 13-16 are also rejected being dependent on rejected claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897